    Case 5:19-cv-00718-PRW Document 16 Filed 03/06/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

                            MAY CIVIL TRIAL DOCKET
                                         for
                              Judge Patrick R. Wyrick

Tuesday, May 12, 2020

   1. Your Docket Call and Trial proceeding will be held in Courtroom 503, on
      the 5th floor, of the United States Courthouse, NW 4th & Harvey,
      Oklahoma City, Oklahoma.

   2. Counsel are required to appear for Docket Call at 2:00 p.m. on Wednesday,
      May 6, 2020 regardless of where their case appears on the docket.

   3. At the commencement of trial, counsel shall submit three (3) typewritten
      lists of exhibits and witnesses to the Courtroom Deputy. (See Local Rule
      43.1)

   4. Please note that a valid photo identification is required to enter the federal
      courthouse building.



                                    JURY DOCKET

CIV-18-902-PRW        Stephen Brown                                 John Gibson

                      v.

                      Elephant Talk North America                   Denelda Richardson
                      Corporation, et al.                           Theresa Hill
                                                                    Lindsey Albers




CIV-19-718-PRW        Tammy Covington, et al.                       Douglas Shelton
                                                                    Erica Mackey
                      v.

                      CSAA Fire and Casualty Insurance Co.          Gerard Pignato
                                                                    Matthew Kane
                                                                    Joshua Hefner

                                            1
    Case 5:19-cv-00718-PRW Document 16 Filed 03/06/20 Page 2 of 2




                           NON-JURY DOCKET

CIV-19-242-PRW   United States Department of Labor   Karen Bobela

                 v.

                 Samir Ghosn, et al.                 J. Blake Dutcher Jr.




                                       2
